NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 28 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-10187

                Plaintiff-Appellee,             D.C. No. 4:11-cr-00291-SBA-14

 v.
                                                MEMORANDUM*
RAMON RUBIO, AKA Chuy, AKA Jose
DeJesus Munoz, AKA Primo,

                Defendant-Appellant.

                  Appeal from the United States District Court
                     for the Northern District of California
                 Saundra B. Armstrong, District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Ramon Rubio appeals from the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have jurisdiction

under 28 U.S.C. § 1291. Reviewing for abuse of discretion, see United States v.

Aruda, 993 F.3d 797, 799 (9th Cir. 2021), we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Rubio contends that the district court abused its discretion by concluding

that his medical conditions and the COVID-19 pandemic were not extraordinary

and compelling reasons warranting release. The record reflects that the district

court thoroughly considered Rubio’s health conditions, his medical care during the

COVID-19 pandemic, and the conditions at his facility. The court denied release

because of the low rate of infection at his facility, the high percentage of

vaccinated inmates at his facility, and the Bureau of Prisons’ ability to provide

adequate medical care for Rubio. Contrary to Rubio’s argument, the district

court’s conclusions were reasonable and adequately supported by the record. See

United States v. Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018) (district court

abuses its discretion only if its decision is illogical, implausible, or without support

in the record). Moreover, the court did not abuse its discretion by declining to

address the 18 U.S.C. § 3553(a) factors or conduct any further analysis after

concluding that Rubio lacked extraordinary and compelling reasons warranting

release. See United States v. Keller, 2 F.4th 1278, 1284 (9th Cir. 2021) (“[A]

district court that properly denies compassionate release need not evaluate each

step.”).

       AFFIRMED.




                                           2                                     21-10187